Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
                                                           Response to arguments
Applicant’s argument with respect to all pending claims have been fully considered, but they are moot because of the new ground of rejection. Claims 4 and 14 were cancelled. Claims 51-52 were added.  Applicant argues that cited references failed to disclose identifying a second plurality of content items that (1) will be available on the second content platform during the transiting between the first location and the second location particular and (ii) have characteristics matching the content preference characteristics in the profile; identifying at least one content item available on the first content platform and included in the second plurality of content items that will be available on the second content platform during the transiting between the first location and the second location; suppressing recommendation of the at least one content item when generating for display recommendations for the profile on the first content platform.



And the new reference Bhogal show in FIG. 4b, a system that is capable of suppressing the presentation or the display of some programs from a user interface containing a plurality of video contents based on some specific criteria as disclosed in para.0050 and 0070.

According to this information, we can conclude that the cited references were combined properly to meet the limitations of the claims. And the rejection is considered to be reasonable and acceptable. This action is made non-final.
                                                           Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims1; 3; 5; 7-8; 11; 13; 15; 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pande (US.Pat.No.9648088) in view of  Bhogal (US.Pub.No.20160269473).

Regarding claim 1, Pande et al disclose a method for modifying content recommendations, the method comprising( specific content may be recommended content based on factors such as the traveler's history of content consumption, recent trends, and so forth, col.3, lines 14-17);

identifying a first content platform associated with a profile on a media device(the content may be prefetched for the user based at least in part on preferences of the user, col.2, lines 60-63;col.12, lines 58-60);

identifying a first plurality of content items available on the first content platform, wherein each of the first plurality of content items has characteristics matching content preference characteristics in the profile (content component 112 may determine regular media content accessed by the user 104 during regular use (other than during a trip) and may determine selected media content that is to be made available to the user 104 during the trip. The regular media content may include content owned by the user 104, free content, and/or paid content that is available to the user through normal use when the user is not traveling, col.4, lines  24-31;col.6, lines 63-65);

determining a second content platform that will be associated with the profile during transit between a first location and a second location (col.16, lines 5-7; col.4, lines 21-23; col.12, lines 52-60+; col.3, lines 66-67; col.4, lines 40-45);

 wherein the second content platform is only accessible during the transiting between the first location and the second location(col.16; lines 5-10+;col.4, lines 50-54+;col.13, lines 35-40+;provides media content access for travelers, col.1, line 54; providing access to media content for travelers during a trip, where the trip may include lodging, transit, and/or activities, col.2, lines 15-17;col.3, lines 7-10; service provider 102 may include various components to enable providing or assisting in providing media content access to travelers, col.3, lines 56-63; col.7, lines 54-60+; col.10, lines 48-61; col.5, lines 5-10+; col.13, lines 52-59; content component 112 may determine regular media content accessed by the user 104 during regular use (other than during a trip) and may determine selected media content that is to be made available to the user 104 during the trip, col.4, lines 24-28;col.7, lines 14-20+; col.8, lines 50-58+ );

identifying a second plurality of content items that (i) will be available on the second content platform during the transiting between the first location and the second location particular  and (ii) have characteristics matching the content preference characteristics in the profile(col.16; lines 5-10+; col.4, lines 50-54+;col.13, lines 35-40+; col.12, lines 52-62+; col.10, lines 48-61; col.13, lines 60-64 );



  And Pande et al disclose a system that is able to apply restriction to the display or presentation of some contents, but silent about how to disclose suppressing recommendation of the at least one content item when generating for display recommendations for the profile on the first content platform.

However, Bhogal et al disclose Referring to FIG. 4b, URL recommendation program 300 suppresses four links (URL CY.sub.3, URL ER.sub.3, ES.sub.3, and URL ET.sub.3) within the browsing sequence of user 3,0050; URL ER.sub.3, ES.sub.3, and ET.sub.3 may be depicted by a placeholder identifying that three links (e.g., URLs) within the associated browsing sequence are suppressed,0070.

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Bhogal to modify Pande by suppressing contents from browser for the purpose of modifying the list of recommended contents.

Regarding claim 3, Pande et al  disclose wherein the second content platform is different from the first content platform, the method further comprising determining whether the first 

Regarding claim 5, Pande et al disclose wherein determining the second content platform that will be associated with the profile during the transiting between the first location and the second location comprises: accessing calendar data associated with the profile; identifying, based on the calendar data, a departure time from the first location and an arrival time at  the second location; and identifying as the second content platform a content platform available during the transiting  between the first location and the second location(amount of the content may be based on the duration of the flight, storage capacity, user input/settings, and/or other relevant factors. In some embodiments, the prefetch module 214 may identify the occurrence of the trip based on messages, calendar entries, and/or other information stored on the user device 108 or accessed by the user device 108, col.8, lines 51-60;  col.15, lines 1-20+).

Regarding claim 7, Pande et al disclose wherein identifying at least one content item available on the first content platform that will be available on the second content platform during the transiting between the first location and the second location comprises: comparing the first plurality of content items with the second plurality of content items; and determining a subset of the first plurality of content items corresponding to content items of the second plurality of content items(col.4, lines 40-45; col.3, lines 66-67; col.8, lines 51-60; col.10, lines 48-55+).



Regarding claim 11, it is rejected using the same ground of rejection for claim 1.
Regarding claim 13, it is rejected using the same ground of rejection for claim 3.
Regarding claim 15, it is rejected using the same ground of rejection for claim 5.
Regarding claim 17, it is rejected using the same ground of rejection for claim 7.
Regarding claim 18, it is rejected using the same ground of rejection for claim 8.

Claims 2; 9-10; 12; 19-20; 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pande (US.Pat.No.9648088) in view of  Bhogal (US.Pub.No.20160269473) and Armaly(US.Pub.No.20090165051).

Regarding claim 2, Pande and Bhogal et al did not explicitly disclose wherein identifying the first plurality of content items available on the first content platform comprises: retrieving metadata corresponding to a third plurality of content items available from a content provider of the first content platform; comparing respective metadata of each content item of the third plurality of 

However,  Armaly et al disclose wherein identifying the first plurality of content items available on the first content platform comprises: retrieving metadata corresponding to a third plurality of content items available from a content provider of the first content platform; comparing respective metadata of each content item of the third plurality of content items with content preference characteristics in the profile; and identifying as the first plurality of content items a subset of the third plurality of content items based on the comparing(see fig.16 for showing program description related to all available video contents like title and time; 0032; 0061; 0081; 0039; 0107).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Armaly to modify Pande and Bhogal by providing program description for the purpose of improving viewing experiences of the users.

Regarding claim 9, Pande  and Bhogal et al did not explicitly disclose wherein suppressing recommendation of the at least one content item when generating for display recommendations for the profile on the first content platform comprises generating for display an overlay over the at least one content item, wherein the overlay visually distinguishes the at 

However,  Armaly et al disclose wherein suppressing recommendation of the at least one content item when generating for display recommendations for the profile on the first content platform comprises generating for display an overlay over the at least one content item, wherein the overlay visually distinguishes the at least one content item from content items that are not available on the second content platform(see fig.14 and fig.16 having programs displaying in different colors in order to distinguish program that are available and programs that are not available; 0101; 0106; they may also be fully or partially overlaid over media content being displayed,0031; 0037-0038).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Armaly to modify Pande and Bhogal by overlaying contents for the purpose of improving viewing experiences of the users. 

Regarding claim 10, Pande et al disclose further comprising: receiving a selection of a content item corresponding to the at least one content item; and generating for display a notification that the selected content item will be available on the second content platform during the transiting between the first location and the second location (the configuration module 214 may transmit a message to an entity to cause the entity to provide determined access and/or media content to the user 104 via one of the shared devices 116 (e.g., a shared device in a hotel 

Regarding claim 12, it is rejected using the same ground of rejection for claim 2.
Regarding claim 19, it is rejected using the same ground of rejection for claim 9.
Regarding claim 20, it is rejected using the same ground of rejection for claim 10.

Regarding claim 51, Pande et al did not explicitly disclose wherein: the recommendations comprise a plurality of recommendations for the profile on the first content platform respectively corresponding to the first plurality of content items, wherein each recommendation comprises a visual element corresponding to a respective content item of the first plurality of content items; the suppressing of the recommendation when generating for display the recommendations for the profile on the first content platform: is performed prior to the transiting between the first location and the second location; and comprises generating for display visual elements corresponding to at least a subset of the first plurality of content items and modifying display of a visual element corresponding to the at least one content item.

However, Armaly et al disclose wherein: the recommendations comprise a plurality of recommendations for the profile on the first content platform respectively corresponding to the first plurality of content items, wherein each recommendation comprises a visual element corresponding to a respective content item of the first plurality of content items(see fig.14 and 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Armaly to modify Pande by showing  contents in a user interface with different colors for the purpose of identifying status of video contents accordingly.

And  Bhogal et al disclose Referring to FIG. 4b, URL recommendation program 300 suppresses four links (URL CY.sub.3, URL ER.sub.3, ES.sub.3, and URL ET.sub.3) within the browsing sequence of user 3,0050; URL ER.sub.3, ES.sub.3, and ET.sub.3 may be depicted by a placeholder identifying that three links (e.g., URLs) within the associated browsing sequence are suppressed,0070.

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Bhogal to modify Pande and  Armaly by suppressing contents from browser for the purpose of modifying the list of recommended contents.

Regarding claim 52, it is rejected using the same ground of rejection for claim 51.

s 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pande (US.Pat.No.9648088)  in view of Bhogal (US.Pub.No.20160269473) and Frazier (US.Pub.No.20130332839).

Regarding claim 6, Pande and Bhogal  et al did not explicitly disclose wherein identifying a second plurality of content items that will be available on the second content platform during the transiting between the first location and the second location  comprises: transmitting a query to a content provider of the second content platform,  the query including a start time and an end time corresponding to the transiting between the first location and the second location; receiving, in response to the query, metadata corresponding to a third plurality of content listings corresponding to content items that will be available on the second content platform during the transiting between the first location and the second location particular time period; comparing respective metadata of each content item of the third plurality of content listings with content preference characteristics in the profile; and identifying as the second plurality of content items a subset of the third plurality of content items based on the comparing.

However, Frazier et al disclose wherein identifying a second plurality of content items that will be available on the second content platform during the transiting between the first location and the second location  comprises: transmitting a query to a content provider of the second content platform, the query including a start time and an end time corresponding to the transiting between the first location and the second location; receiving, in response to the 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Frazier to modify Pande and Bhogal by providing user interface with search options for the purpose of improving viewing experiences.

Regarding claim 16, it is rejected using the same ground of rejection for claim 6.
                                                                 Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425